Citation Nr: 0320945	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-03 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hepatitis as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for peripheral vascular 
disease as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for status post 
thyroidectomy as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1962 to 
June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

When the veteran's case was before the Board in October 2002, 
it was remanded for additional development.  The case was 
returned to the Board in August 2003 for further appellate 
consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained by the RO.

2.  Hepatitis is not etiologically related to the veteran's 
exposure to ionizing radiation during service.

3.  Peripheral vascular disease is not etiologically related 
to the veteran's exposure to ionizing radiation during 
service.

4.  Thyroid disease resulting in thyroidectomy is not 
etiologically related to the veteran's exposure to ionizing 
radiation during service.


CONCLUSIONS OF LAW

1.  Hepatitis due to exposure to ionizing radiation was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.311 (2002).

2.  Peripheral vascular disease due to exposure to ionizing 
radiation was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.311 
(2002).

3.  Thyroid disease resulting in thyroidectomy due to 
exposure to ionizing radiation was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding regarding hepatitis, 
vascular problems or thyroid problems during service.  There 
is no indication of occupational radiation exposure in these 
records.

January 1989 progress notes from Hospital of St. Raphael 
indicate that the veteran's chief complaint was an enlarging 
left thyroid nodule.  Left thyroid lobectomy was performed.  
The nodule was found to be benign.

July 1995 treatment notes from Samuel Geller, M.D. indicate 
that the veteran had been hospitalized for osteomyelitis and 
a Charcot joint of the right foot due to diabetes.  
Peripheral neuropathy was noted.  Dr. Geller also indicated 
that the veteran had the continuing problem of liver function 
abnormalities.  He opined that the liver disease was 
multifactorial in etiology, although primarily secondary to 
chronic hepatitis B infection.

A July 1997 letter from the Temple Recovery Care Center shows 
diagnoses of status post right percutaneous tendon Achilles 
lengthening, right diabetic plantar foot ulcer, and status 
post coronary artery bypass graft.  A subsequent July 1997 
letter indicates diagnoses of right diabetic plantar foot 
ulcer, status post coronary artery bypass graft, congestive 
heart failure and history of hepatitis.   

The report of a September 1997 abdominal ultrasound indicates 
an impression of cholelithiasis.

A March 1998 report of an abdominal echogram indicates that 
the findings were compatible with cirrhosis without focal 
mass.

An April 1998 private medical report shows that the veteran 
underwent a below-the-knee amputation of the right leg due to 
chronic right foot ulcers and abscesses.  

In July 1998 the veteran submitted a statement indicating 
that he sought service-connected disability due to exposure 
to nuclear weapons during his military service.  He stated 
that he had worked around hazardous waste materials and 
radiation at Strategic Air Command Headquarters in Nebraska.  
He reported that his duties included guarding warheads and 
missiles.  

An August 1998 letter from Jaime Gerber, M.D. indicates that 
he veteran carried diagnoses of congestive heart failure, 
angina pectoris, diabetes mellitus, hypertension, renal 
insufficiency and peripheral vascular disease.  He noted that 
the veteran had significant cardiac limitation.

A March 1999 letter from Dr. Geller relates the veteran's 
argument that his medical problems were related to his 
military exposure to nuclear weapons.  Dr. Geller did not 
provide an opinion regarding the veteran's illnesses.  

The veteran submitted a statement in support of his claims in 
August 1999.  He indicated that within a year of service 
discharge, he had attempted to give blood but was told that 
he had hepatitis.  He noted that when he reported problems 
with a goiter on his neck, the physicians inquired whether he 
had been in an area where a bomb had been dropped.  He argued 
that his doctors had determined that he had been exposed to 
radiation.  He maintained that his assignment at Omaha, 
Nebraska had involved working with nuclear missiles and that 
he had been exposed to radiation as a result.  

An April 2000 VA treatment note shows that the veteran's 
problems included peripheral vascular disease, hepatitis B 
cirrhosis and status post partial thyroidectomy for goiter.  
Subsequent treatment notes also indicate these diagnoses.  

A January 2001 letter from the veteran's VA physician notes 
that the veteran has multiple medical problems, to include 
chronic renal failure, coronary artery disease, and 
peripheral vascular disease, status post right below knee 
amputation and left first toe amputation.  She also indicated 
that the veteran suffered from hepatitis B with portal 
gastropathy.  

In November 2002 the RO sought information from the United 
States Air Force pertaining to the veteran's radiation risk 
activity.  In a January 2003 response, the Air Force 
indicated that the Master Radiation Exposure Registry and 
other available Air Force records had been queried and that 
the findings were negative.  It was noted that in some 
instances, records of exposure were maintained in the 
individual records.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, correspondence from the RO to the 
veteran, particularly a June 2002 letter, and the Board's 
October 2002 remand, the veteran has been informed of the 
evidence and information necessary to substantiate his 
claims, the evidence and information that he should submit 
and the assistance that VA would provide to obtain evidence 
and information in support of his claim.  Therefore, the 
Board is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the veteran's service medical records have been 
associated with the claims folders.  VA treatment records 
identified by the veteran have also been obtained and placed 
in the record.  In addition, records of private treatment 
identified by the veteran have also been associated with the 
claims folders.  The RO has also sought information from the 
United States Air Force pertaining to the veteran's alleged 
exposure to ionizing radiation.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate any of 
the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Additionally, the 
veteran's representative indicated in his July 2003 statement 
that the conditions of the remand had been fulfilled.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

III.  Analysis

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also 
be established for a disease initially diagnosed after 
discharge from service when all the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran has not contended that he was found to have any 
of the disabilities at issue in service, nor has he 
specifically contended that he developed such disabilities in 
service.  There is no medical evidence suggesting the 
presence of hepatitis, peripheral vascular disease or any 
thyroid disorder until decades following the veteran's 
discharge from service.

Hepatitis, peripheral vascular disease and thyroid goiters 
are not diseases subject to presumptive service connection on 
a radiation basis.  See 38 C.F.R. § 3.309(d)(2) (2002).

Neither peripheral vascular disease nor hepatitis is a 
potentially radiogenic disease under 38 C.F.R. § 3.311.  Non-
malignant thyroid nodular disease is a potentially radiogenic 
disease under 38 C.F.R. § 3.311; however, the veteran has 
provided no corroborating evidence of his alleged exposure to 
ionizing radiation coincident to his military service.  The 
Air Force has returned a negative response regarding the 
veteran's claimed exposure to radiation as a result of his 
duties at Strategic Air Command.  The Air Force indicated 
that there was no record that the veteran was monitored for 
exposure to radiation, and pointed out that in some 
instances, standard practice was to maintain records of 
occupational radiation exposure in individual health records.  
However, the veteran's individual health records do not 
indicate monitoring for occupational exposure to radiation.  
Therefore, the Board concludes that the evidence 
affirmatively establishes that the veteran was not exposed to 
ionizing radiation in service.  Accordingly, further 
development under 38 C.F.R. § 3.311 is not warranted, and the 
veteran's claims must be denied.




ORDER

Entitlement to service connection for hepatitis as a result 
of exposure to ionizing radiation is denied.

Entitlement to service connection for peripheral vascular 
disease as a result of exposure to ionizing radiation is 
denied.

Entitlement to service connection for status post 
thyroidectomy as a result of exposure to ionizing radiation 
is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

